Per Curiam:
We think appellants’ exceptions at folios 917 and 927 of the record on appeal present errors in the submission of the case to the jury which require a reversal of the judgment herein. The learned trial court in its charge first instructed the jury as to the several allegations of negligence contained in the plaintiff’s complaint, and then charged the jury generally that if they should find that the death of plaintiff’s intestate was due to negligence on the part of the defendants in any of the respects claimed by plaintiff, then plaintiff was entitled to recovery. Among other things the court specifically charged the jury that it was for them to determine whether defendants furnished plaintiff’s intestate with a reasonably safe place to work and also that it was a question of fact for the jury to determine whether or not the accident was due to the acts of a person intrusted with authority to direct, control or command plaintiff’s intestate.
We are able to find no evidence justifying the submission of the case to the jury either upon the allegation of a safe place or upon the claim that the accident was caused by the carelessness of a superintendent. Indeed, as to the latter, counsel during the progress of the trial expressly disclaimed that *122plaintiff charged that the accident was due to an act of superintendence. The law is well settled that where one of several charges of negligence is improperly submitted to the jury, there being no sufficient evidence to justify a verdict that a defendant was negligent in that respect, the judgment should be reversed, as it cannot be determined that the verdict was not based upon such erroneous theory of negligence alone. (Jennings v. Degnon Contracting Co., 165 App. Div. 248, 251, and cases there cited.)
We think the judgment appealed from should be reversed and a new trial granted, with costs to the appellants to abide the event.
All concurred, except Kruse, P. J., who dissented in a memorandum.